Title: To George Washington from Guy Carleton, 19 November 1783
From: Carleton, Guy
To: Washington, George


                  
                     Sir,
                     New York 19th November 1783
                  
                  His Majesty’s Troops will retire from King’s Bridge and McGowan’s Pass on this Island on the 21st instant, as notified to your Excellency in my letter of the 12th, and I shall resign the possession of Herricks & Hampstead, with all to the eastward on Long Island, the same day.  Paulus Hook will be relinquished on the day following; but, though every exertion has been made with a view to evacuate this City at the same time, which it was my hope and intention to do, I now find it impracticable.  Yet, notwithstanding the winds have lately been very unfavorable, if I have proper assurances that we shall retain a free and uninterrupted use of the Ship-yard and Hallets Wharf, in New York, and the Brewery and Bake House, on Long Island, (which the Admiral represents as indispensably necessary for the Shipping and Sick Seamen) until we can be ready to take our final departure, I shall retire from this City and from Brooklyn on tuesday next at noon, or as soon after as wind and weather may prevail, only retaining (in addition to the reservations above specified) Staten Island, with Denyses, New Utrecht and the circumjacent District on Long Island, for such time as may be found absolutely requisite for the troops that may then remain unprovided with transports.
                  I have received repeated information, the substance of which I enclose, that a deliberate combination has been formed to plunder this town whenever the King’s Troops shall be withdrawn; and, as I doubt not but your Excellency is, with me, desirous to prevent every species of enormity, on this interesting occasion, I give you this intimation, which I have reason to think is well founded, and shall endeavour to persuade the Informant to wait on you in person, which he seems not averse to, though greatly apprehensive of the resentment of those concerning whom he has given information.  I am, Sir, Your Excellency’s Most obedient and most humble Servant
                  
                     Guy Carleton
                  
                Enclosure
                                                            Information upon Oath by Mr 
                           
                        
                            
                             Tuesday 14th August 1783.
                        

                     
                     He has good reason to apprehend that a combination is formed, to seize the first opportunity to turn the Goods of the Inhabitants of this City into the Streets for the purpose of a general Riot and Plunder.
                     A person told him that there were four hundred persons in the combination, and that he was himself a Signer to it, and that it was the intention of the party here, to engage four or five hundred persons more in the project from New England, and that he believed some of his own acquaintances of the City, would fall on the accomplishment of it.
                     The same person added, that Expresses were now going backwards and forwards on this business.
                     The informant knows the name of the person from whom he had this intelligence.  He was a Captain in the Continental Service, and the informant will name him to the Commander in Chief, as soon as it shall consist with his own safety.  The person has large connections and is a native of this City.  He intimated his wish that the Informant was a Mason, by which he imagined that he would have revealed more, if he had more confidence in the Informants Secrecy.  Sworn 14th August 1783. (Signed) before me.
                     What Mr 
                           
                         had from the person not named was on Friday last, and he has hesitated ever since about revealing it with great anxiety of mind.
                  
                  
                Enclosure
                                                            
                            Further information by Mr 
                           
                        
                             Tuesday 19th August 1783
                        

                     On Saturday 16th Instant, he had conversation with William Dewitt again on the subject of the project of plundering this City on the Evacuation, and he said he would plunder some people to the bone.  That the Whig refugees intended it to be a general business.  For himself he was determined to make up his losses out of the people here.  The party intended to proceed at Mid-day, and do as they pleased.  That he kept a barrel or two of spirits in his Cellar for the purpose.  That he could raise himself three or four hundred men for the purpose.
                     He had another interview with him yesterday, when he said he had a particular account from Fishkill, that General McDougal would have nothing to do with the business, but that the leading men were to wink at what should be done by the people.
                     There is a Mr 
                           
                        , who is a loyal Refugee now in town; from this person he has learnt, that he overheard several persons from the Country, (two he thinks from Albany) conversing together upon the subject of mobbing the Loyalistes.  They appeared to be disinclined to act in it themselves, but said there would be people enough for the purpose of punishing those who had been against them.  Mr 
                           
                         don’t know the names of these persons, but in public he says, they spoke against Mobbs.  One of them was called by the other Colonel, and they appeared to be leading Men.
                  
                  
                Enclosure
                                                            Information by Mr 
                           
                        
                            
                            Copy Tuesday 18th November 1783
                        

                     He retains his opinion that there is a design to commit acts of violence here, whenever the evacuation takes place.  He believes William Dewit to be intent upon mischief.  He has colurs prepared for the collection of a Mob on that occasion.  He has been absent from home six weeks, five days excepted, but in what part of the surrounding Country he is, the Deponent knows not, nor what the strength and numbers of his Associates in this design may amount to.  He has reason to be suspicious of the family of Webbers who live about four miles off, at the house of one Hopper.
                     The Deponent thinks it would be expedient to send him out to General Washington, or such General as may command the Continental Troops on their entry into this City, and for the preservation of the general tranquility, he is, willing to go out upon that errand; that due warning may be given, and suspected characters secured.
                  
                  
               